DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 

The terminal disclaimer filed 10/20/2020 has been considered and approved.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action (mailed on 10/7/2020) is persuasive and, therefore, the finality of that action is withdrawn.

REASONS FOR ALLOWANCE

Regarding Amended Claim 1, the prior art discloses most of the claimed invention; however the prior art does not disclose a first zone comprising: a first face and a second face opposite the first face, wherein the first face and the second face have substantially planar surfaces and are hydrophobic; and a second zone seamlessly adjacent to the first zone in a side by side relationship, the second zone comprising: a third face and a fourth face opposite the third face, wherein the third face and the fourth face are 

Regarding Amended Claim 6, the prior art discloses most of the claimed invention; however the prior art does not disclose a front panel of a first single layer hydrophobic fabric comprising a first outer face and a first inner face that are substantially planar; and a back panel of a second single layer hydrophobic fabric comprising a second inner face and a second outer face, the second single layer hydrophobic fabric further comprising: a first zone, wherein the second outer face and the second inner face of the second single layer hydrophobic fabric are substantially planar; and a second zone that is seamlessly adjacent to the first zone in a side by side relationship, wherein the second outer face of the second single layer hydrophobic fabric in the second zone comprises a plurality of integrally formed raised structures extending outwardly therefrom.

Regarding Amended Claim 14, the prior art discloses most of the claimed invention; however the prior art does not disclose a first panel of a first single layer hydrophobic fabric comprising a first face and a second face that are hydrophobic and substantially planar; and a second panel of a second single layer hydrophobic fabric comprising a third face and a fourth face, the second single layer hydrophobic fabric further comprising: a first zone, wherein the third face and the fourth face are substantially planar; and a second zone seamlessly adjacent to the first zone in a side by side 


	Claims 1, 3-20 are allowed over the prior of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Timothy K Trieu/Primary Examiner, Art Unit 3732